Citation Nr: 0000021	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  98-13 339	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress (PTSD) disorder for the period from June 17, 
1997 through October 12, 1998 and in excess of 70 percent for 
the period beginning December 1, 1998.  .



REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for PTSD and 
assigned a 50 percent rating, effective from June 17, 1997.  
By rating action in November 1998, the RO granted a temporary 
total (100 percent) rating for the veteran's PTSD, pursuant 
to 38 C.F.R. § 4.29, effective from October 13, 1998.  By 
rating action in February 1999, the RO granted a 70 percent 
rating for the veteran's PTSD, effective from December 1, 
1998.  The veteran has continued his appeal.

The Board also notes that in a recent case, Fenderson v. 
West, 12 Vet. App. 119 (1999), the U.S. Court of Appeals for 
Veterans Claims (Court) addressed the issue of "staged" 
ratings and distinguished between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection -- which describes the present case -- and a claim 
for an increased rating of a service connected disability.  
Accordingly, the issue for appellate consideration is 
reflected on the first page of this decision in accordance 
with Fenderson.  


REMAND

The Board notes that in May 1999 the veteran submitted a 
treatment summary from the Vet Center pertaining to his PTSD.  
Although the RO considered this statement with regard to a 
claim for a total disability rating based on individual 
unemployability, the RO did not consider this treatment 
summary with regard to his PTSD claim.  This evidence must be 
considered by the RO and encompassed in a supplemental 
statement of the case.  Additionally, in July 1999 the 
veteran submitted a lay statement from a fellow employer, 
directly to the Board.  Pursuant to 38 C.F.R. § 20.1304, any 
pertinent evidence submitted by the appellant, which is 
accepted by the Board, must be referred to the RO for review 
and preparation of a supplemental statement of the case 
unless this procedural right is waived, in writing, by the 
appellant or representative.  38 C.F.R. § 20.1304(c).  The 
veteran did not specifically waive RO consideration of this 
additional evidence.  Since consideration of this evidence by 
the RO was not waived, the RO must be given the opportunity 
to review this evidence before the Board can enter a 
decision.  38 C.F.R. § 20.1304(c).  

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.103(a) (1999).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which he has referred and 
obtaining adequate VA examinations.  The Court also stated 
that the Board must make a determination as to the adequacy 
of the record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The duty to assist the veteran includes the obligation to 
obtain ongoing treatment records while a claim is pending.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, any 
additional relevant medical records should be secured on 
remand.

The only VA examination of record is dated in November 1997.  
While the examiner reported extensively on the veteran's 
history and complaints, the examiner did not provide an 
objective assessment of the veteran's occupational and social 
impairment, if any, due to his service-connected PTSD.  
Additionally, since the VA examination in 1997, the veteran 
has submitted several treatment reports from the Vet Center 
and numerous VA treatment records showing treatment for his 
PTSD.  Therefore, another examination is necessary in order 
to determine the current severity of the veteran's PTSD.  
Fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  

In an August 1999 informal hearing presentation the veteran's 
representative requested that VA obtain the veteran's 
personnel records from the Postal Service and from Chesapeake 
Youth Center.  Since these records may pertain to the issue 
at hand, they should be obtained on remand, provided that the 
veteran furnishes the necessary authorizations for release of 
information.  Moreover, the RO denied entitlement to a total 
compensation rating based on individual unemployability in 
May 1999 and the veteran was notified of that adverse 
determination.  While the veteran did not respond, his 
representative did express disagreement with that adverse 
decision in the August 1999 informal hearing presentation; 
therefore, issuance of a supplemental statement of the case 
is required.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he provide the name(s) and 
address(es) of all medical care providers 
(VA and private) who have treated him for 
his PTSD since December 1998.  After 
obtaining any necessary releases, the RO 
should obtain copies of complete clinical 
records from the identified treatment 
sources, and associate them with the 
claims folder.  This should specifically 
include complete treatment records from 
the Vet Center.  

2.  The RO should contact the veteran and 
ask that he submit authorizations for 
release of information from the Postal 
Service and Chesapeake Youth Center to 
obtain records pertaining to his 
employment.  Once the authorizations are 
received, the RO should obtain such 
employment records and associate them 
with the claims folder.

3.  The veteran should then be scheduled 
for a VA psychiatric examination to 
determine the current nature and extent 
of his PTSD.  Before evaluating the 
veteran, the examiner should carefully 
review the claims folder so that the 
disability may be viewed in relations to 
its history.  All indicated tests must be 
accomplished, if found to be necessary by 
the examiner.  All clinical findings 
should be reported in detail in the 
examination report.  The examiner should 
also review the rating criteria for 
mental disorders, and the findings of the 
examiner must address the presence or 
absence of the specific criteria set 
forth in the rating schedule. The 
examiner should also provide a full 
multi-axial evaluation, to include the 
assigning of a Global Assessment of 
Functioning (GAF) score.  It is 
imperative that the examiner include an 
explanation of what the score represents.  
The examiner should render an opinion as 
to the extent of the veteran's 
occupational and social impairment, if 
any, due to his service-connected PTSD.  
The examiner should also provide 
supporting rationale for any opinion 
rendered.  

4.  Following the completion of all 
requested development, the RO should 
review the veteran's claim on the basis 
of all evidence of record and all 
applicable law and regulations with 
consideration specifically being given to 
whether he may be entitled to "staged 
ratings", pursuant to Fenderson and also 
whether entitlement to a total 
compensation rating based on individual 
unemployability is in order.  If action 
taken remains adverse to the veteran, he 
and his representative should be provided 
a supplemental statement of the case and 
a reasonable period for response thereto

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


